Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  124994-5(69)(73)(75)                                                                                 Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  JOHANNA WOODARD, Individually and as                                                                 Stephen J. Markman,
  Next Friend of AUSTIN D. WOODARD,                                                                                   Justices
  a Minor, and STEVEN WOODARD,
               Plaintiffs-Appellees
               and Cross-Appellants,
                                                                    SC: 124994
  v                                                                 COA: 239868
                                                                    Washtenaw CC: 99-005364-NH
  JOSEPH R. CUSTER, M.D.,
             Defendant-Appellant
             and Cross-Appellee,
  and
  MICHAEL K. LIPSCOMB, M.D.,
  MICHELLE M. NYPAVER, M.D., and
  MONA M. RISKALLA, M.D.,
               Defendants.
  _______________________________________
  JOHANNA WOODARD, Individually and as
  Next Friend of AUSTIN D. WOODARD,
  a Minor, and STEVEN WOODARD,
               Plaintiffs-Appellees
               and Cross-Appellants,
                                                                    SC: 124995
  v                                                                 COA: 239869
                                                                    Court of Claims: 99-017432-CM
  UNIVERSITY OF MICHIGAN MEDICAL
  CENTER,
             Defendant-Appellant
             and Cross-Appellee.
  ___________________________________

                On order of the Chief Justice, the motions by the American Board of
  Pediatrics, the American Board of Medical Specialists and the Michigan State Medical
  Society for leave to file briefs amicus curiae are considered and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2005                    _________________________________________
                                                                               Clerk